Filed pursuant to Rule 424 (b)(3) Registration No. 333-144865 EMAGIN CORPORATION 2,438,096 SHARES OF COMMON STOCK PROSPECTUS This prospectus relates to the resale by the selling stockholder of up to 2,438,096 shares of common stock, consisting of (i) 1,000,000 shares issuable upon the exercise of common stock purchase warrants, and (ii) 1,428,572 shares issued upon conversion of the Stillwater Note (as described herein) representing $500,000 of the principal amount of the Stillwater Note, and (iii) 9,524 shares issued for accrued and unpaid interest under the Stillwater Note. As disclosed below, 50% of the outstanding principal and accrued and unpaid interest on theStillwater Note was converted into shares of common stock on July 23, 2007 and the remaining 50% of the outstanding principal and accrued and unpaid intereston the Stillwater Note was converted into shares of common stock on December 22, 2008. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We will pay the expenses of registering these shares. Our common stock is listed on the Over-The-Counter Bulletin Board under the symbol “EMAN”. The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board onFebruary 11, 2009 was Investing in these securities involves significant risks. See “Risk Factors” beginning on page 11. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense.
